In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00056-CV
                                                ______________________________
 
 
                                ANTHONY WAYNE WHITE,
Appellant
 
                                                                V.
 
                                                  TDCJ-ID, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 369th
Judicial District Court
                                                          Anderson
County, Texas
                                                       Trial Court
No. XXX-XX-XXXX
 
                                                 
                                                 
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Anthony
Wayne White filed his pro se notice of appeal April 19, 2010, from the trial
court’s dismissal of his suit as frivolous or malicious.[1]
            The clerk’s
record was filed July 12, 2010.  Therefore,
the appellant’s brief was due on or before August 11, 2010.  
            When neither
a brief nor a motion to extend time for filing the same had been filed by
September 10, 2010, we contacted appellant by letter and informed him that, if
a brief had not been filed by September 27, 2010, the appeal would be subject
to dismissal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            No brief has
been filed.  Pursuant to Rule 42.3(b) of
the Texas Rules of Appellate Procedure, we dismiss this appeal for want of
prosecution.  Tex. R. App. P. 42.3(b).
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          October
19, 2010        
Date Decided:             October 20, 2010




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann. §
73.001 (Vernon 2005).